Citation Nr: 1417997	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for dysfunction of the frontal lobes of the hippocampus with neuropsychiatric damage.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the appellant
ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990 and from January 2004 to September 2004.  He additionally has unverified periods of National Guard service.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for dysfunction of the frontal lobes and hippocampus, claimed as neuropsychiatric damage.

The Veteran and the appellant testified at a hearing before an RO Decision Review Officer in November 2010.  The Veteran testified at a hearing before the undersigned in November 2011.  Hearing transcripts are of record.

The Veteran died in January 2013.  His surviving spouse has been substituted as the appellant. 


FINDING OF FACT

The Veteran developed dysfunction of the frontal lobes of the hippocampus with neuropsychiatric damage as the result of VA treatment and the event was not reasonably foreseeable.
CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for dysfunction of the frontal lobes of the hippocampus with neuropsychiatric damage have been met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. § 1151 delineate three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  Id. § 1151(a)(1).  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  Id. §§ 1151(a)(1)(A), 1151(a)(1)(B).  

Thus, section 1151 contains two causation elements-a veteran's disability must be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  Id. § 1151(a)(1).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) 

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  Schertz v. Shinseki, 26 Vet. App. 362 (2013)The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran first sought treatment from a private hospital on August 19, 2007, after feeling chest pain during National Guard training.  He was diagnosed with pneumonia and prescribed antibiotics, an albuterol inhaler, and Motrin.  

The following day he was seen by a primary care physician at the Manchester VA Medical Center with persisting pain.  He was told to complete his antibiotics and to continue Motrin, and to return if symptoms became worse.  He returned for primary care treatment one week later reporting that he was no better.  He was deemed to be too ill for walk-in treatment and was sent to the emergency room.  At that time, he reported having discontinued Motrin, that he began vomiting three days before, and that he had a fever.  He was given different antibiotics and pain reliever and discharged with instructions to follow-up with his primary care physician in two weeks or to return to urgent care sooner if symptoms worsened.

The Veteran sought treatment four days later reporting worsening symptoms.  At that time, he was transferred to the West Roxbury VA Medical Center by ambulance for admission.  He remained hospitalized until September 18, 2007.  During the course of his hospitalization, he was intubated in order to improve his oxygen absorption.  Medical record from before the Veteran was intubated showed that his oxygen saturation level was fairly frequently dropping below 90 percent, with levels noted as low as between 78 and 85 percent, and between 86 and 88 percent at another time.  During hospitalization he was noted to experience hallucinations and confusion after being intubated.  The records are in conflict, with respect to whether his intubation was elective or required.  

There are conflicting opinions with regard to whether the Veteran's diagnosed mental impairment was caused by hypoxia during the course of his treatment for pneumonia.  Psychological testing performed by VA in March 2008 was interpreted as showing mild to moderate impairment in attention and memory.  The examiner commented that it was understandable that the Veteran's hypoxia would greatly affect his memory.  A March 2008 neuropsychological evaluation performed at Harvard Medical School, in association with the VA Boston Healthcare System, yielded a conclusion that the most likely explanation for the Veteran's mental deficits was cerebral hypoxia that occurred during the course of his VA treatment for pneumonia.  

A December 2009 opinion from a VA examiner concluded that the Veteran was not hypoxic enough to have suffered permanent neuropsychological damage.  The physician, however, contacted the Veteran's treating VA neurologist.  The neurologist had opined in January 2008 that while cerebral hypoxia associated with pneumonia and intubation could have played a role in the Veteran's disability, it would have been unusual in a patient as young as the Veteran.  The neurologist ultimately opined that oxygen saturation in the 80s and 90s would not have been likely to "contribute in a significant way to cerebral hypoxia."

The December 2009 VA examiner concluded without elaboration that there was no evidence whatsoever that there were any instances of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in the care of the Veteran.  She did not provide an opinion as to whether the Veteran's neuropsychiatric disability, if indeed resulting from hypoxia during the course of his treatment, was not reasonably foreseeable.

The evidence in this case is a bit circular.  The neurologist cited by the VA examiner in the December 2009 opinion actually sought the March 2008 evaluation.  He sought that evaluation after concluding that the Veteran's memory complaints were less likely than not related to hypoxia.  The March 2008 testing and evaluation; however, yielded a conclusion that the Veteran had memory and attention problems that were related to the hypoxia during VA hospitalization.  The March 2008 evaluations by two psychologists were extremely detailed and the result of spending several hours interviewing and testing the Veteran and consulting with his wife.  The conclusions were supported by reasons based on the susceptibility of the hypothalamus to hypoxia with resulting impairment.  The VA examiner, on the other hand, did not consider the oxygenation levels that below the 80s, or note the March 2008 evaluation.

The evidence is in at least equipoise as to whether the Veteran developed a mental disorder as a result of hypoxia during VA treatment.  There is evidence that the resulting disability was due to an event not reasonably foreseeable.  This evidence consists mainly of the VA neurologist's report that the Veteran's disability would have been an unusual result of his treatment and the skepticism that caused the neurologist to seek further testing.  Resolving reasonable doubt in the appellant's favor, the appeal is granted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for dysfunction of the frontal lobes of the hippocampus with neuropsychiatric damage is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


